Citation Nr: 0508848	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  04-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A § 1151 for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1973.  He died in December 2001, and the appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 RO decision that denied compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  The appellant voiced 
disagreement in June 2003, and a statement of the case (SOC) 
was issued in January 2004.  The appellant perfected her 
appeal later that month.  


FINDINGS OF FACT

The veteran's death as a result of chronic renal failure, due 
to or as a consequence of arteriosclerotic cardiovascular 
disease, was not due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of VA 
fault in treating the veteran, and was not the result of an 
event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
the cause of the veteran's death have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (prior to, and 
as of, September 2, 2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  The file shows that by RO correspondence dated in 
February 2003, before the rating decision on appeal was 
issued in June 2003, the appellant was informed of the 
evidence necessary to substantiate her claim under the 
provisions of Title 38, United States Code, Section 1151, for 
the cause of the veteran's death.  Although she was not 
explicitly told to submit all pertinent evidence in her 
possession, the detailed explanation in the February 2003 
VCAA letter served to convey that information.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As pertains to the 
instant claim, the amendments added 38 C.F.R. § 3.361, to 
establish the criteria for a claim based on the provisions of 
38 U.S.C.A. § 1151 filed on or after October 1, 1997.  
Although the RO has not had the opportunity to evaluate the 
veteran's claim under the amended criteria, the Board finds 
that the appellant will not be prejudiced by having her claim 
addressed at this time by the Board.

In this regard, the Board points out that the newly added 
38 C.F.R. § 3.361 specifies: 1) the criteria for determining 
whether a veteran has an additional disability; 2) the 
criteria for establishing the cause of additional disability; 
3) the criteria for establishing the proximate cause of 
additional disability; 4) the definition of "Department 
Employee" and Department facility"; and 5) the activities 
that are not considered hospital care, medical or surgical 
treatment, or examination furnished by a Department employee 
or in a Department facility.  The Board notes that the 
instant claim is clearly subject to the newly added 38 C.F.R. 
§ 3.361, as the claim was filed years after October 1997.  
With respect to numbers 4 and 5, outlined above, there has 
not at any point been a dispute as to whether the medical 
treatment at issue was furnished by VA employees at a VA 
facility.  With respect to numbers 1 and 2, outlined above, 
the substance of the referenced criteria was communicated to 
the appellant via the January 2004 statement of the case.  

With respect to number 3, outlined above, 38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the informed consent (as defined in VA regulations). 

As will be discussed in further detail below, the criteria 
concerning the need to show carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care or medical or 
surgical treatment merely implemented the language of 
38 U.S.C.A. § 1151, the operative statutory provision.

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons the Board finds that the 
appellant has not been prejudiced by the application of 
38 C.F.R. § 3.361 without first remanding the case to the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes that the January 
2004 statement of the case for compensation under 38 U.S.C.A. 
§ 1151 informed the appellant of the information and evidence 
needed to substantiate her claim.  Moreover, and as noted 
above, the February 2003 correspondence notified the 
appellant as to which evidence would be obtained by her and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the appellant that she is 
fully conversant with the legal requirements in this case.

The VA and non-VA medical evidence obtained in this case is 
sufficient to reach a decision in this case.  As will be 
discussed in more detail below, an examination of the record 
is not necessary.  The VA and private treatment records on 
various dates from October 1998 to December 2001 document the 
veteran's treatment.  None of the medical records on file 
suggest that the veteran's death was the result of any fault 
on the part of VA or of an event not reasonably foreseeable.  
Thus, the Board finds no basis for an examination of the 
record.  The current medical evidence provides a basis to 
adjudicate the issue on appeal.  As any medical opinion would 
have to be based on these medical records, and these medical 
records do not indicate negligence, and no private or VA 
record indicates negligence, such a medical opinion is not 
warranted in the circumstances of this case. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The RO obtained all VA and non-VA 
medical evidence relevant to the appellant's claim.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



II.  Cause of death

The appellant filed the pending claim for compensation under 
38 U.S.C.A. § 1151 on or after October 1, 1997 (specifically 
in April 23, 1999).  Accordingly, the applicable law under 
38 U.S.C.A. § 1151 requires evidence of VA negligence or 
fault.  

In pertinent part, 38 U.S.C.A. § 1151 provides as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability were service 
connected.  For purposes of this section, 
a disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and- 

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title."

38 U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.358 
(2004).

The critical then, is whether additional disability resulted 
from VA medical treatment.  Here, the Board notes that the 
question of whether VA provided negligent treatment of the 
veteran requires competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The appellant has provided 
various lay statements in support of this claim.  As the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, her own opinions on 
medical diagnoses or causation are not competent.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to diagnosis the etiology of a 
disability.  
 
As noted earlier, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.

In determining whether a veteran had an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(b)).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  69 Fed. 
Reg. 46426, 46325 (Aug. 3, 2004) (to be codified at 38 C.F.R. 
§ 3.361(c)(1)).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.   69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) (to be 
codified at 38 C.F.R. § 3.361(c)(2)).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  69 Fed. Reg. 46426, 46325 (Aug. 3, 2004) 
(to be codified at 38 C.F.R. § 3.361(d)(1)).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  69 Fed. Reg. 46426, 46325 (Aug. 3, 
2004) (to be codified at 3.361(d)(2)).

After careful review of the evidence on file, the Board 
concludes that the preponderance of the evidence is against 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death.

VA treatment records, dated in October 1998 and in July 1999, 
noted treatment for chronic obstructive pulmonary disease 
(COPD), alcohol abuse, and gastroesophageal reflux disorder.  
In July 2000, the veteran sought treatment for muscular 
weakness of the upper and lower extremities.  He was found to 
have acute renal failure and hypokalemia.  He was 
hospitalized for three days of treatment for these 
conditions, including administration of IV fluids.  Treatment 
records during this period of hospitalization listed the 
etiology of the veteran's acute renal failure as unknown or 
secondary to lansoprazole (Prevacid).  

In August 2000, the veteran was again hospitalized for nine 
days, which includes him having to be transferred to a second 
VA medical center.  His initial admission report noted that 
the veteran's renal function had deteriorated since his last 
hospitalization the month before, and that he was again 
required to undergo re-hydration.  The veteran was started on 
steroid (prednisone) therapy for this condition.  An 
ultrasound of the kidneys, performed in August 2000, revealed 
findings compatible with medical renal disease, right kidney, 
and para-pelvic type cystic lucency, left kidney.  During 
this time, he underwent a renal biopsy which determined that 
he had proliferative glomerulonephritis.  

A treatment report, dated in September 2000, noted that the 
possibility of dialysis was discussed with the veteran.  An 
October 2000 addendum to the August 2000 renal biopsy report 
revealed additional findings of renal tissue with focal 
lymphohistiocytic infiltrate, and ultrastructural evidence of 
glomerular basement thinning.  A treatment report, dated in 
October 2000, noted that he had proliferative 
glomerulonephritis, with improved chronic renal insufficiency 
on prednisone.  A treatment report, dated in November 2000, 
noted a diagnosis of chronic renal failure secondary to 
membranoproliferative nephritis.  The report also noted that 
the veteran had been on prednisone for this condition since 
August 11, 2000. 

In February 2001, the veteran underwent a right upper 
extremity Cimino fistula, end-to-side anastomosis of the 
cephalic vein to radial artery.  A February 2001 treatment 
report noted a diagnosis of chronic renal insufficientcy, 
secondary to membranoproliferative nephritis.  A March 2001 
treatment report noted an impression of chronic renal 
failure, near end-stage renal disease.  The report noted that 
he now presented with possible uremic syndrome.  A discussion 
about starting dialysis was carried out with the veteran; 
however, he wanted to try one more time to undergo more fluid 
intake and see if the creatinine clearance would improve.  

A statement from the veteran, dated in April 2001, discussed 
his history of treatment.  He indicated that he was being 
treated for end stage renal failure.  He noted that his most 
recent kidney function tests were at 12 percent, and that he 
would have to be on the dialysis machine if his kidney 
functioning level gets to 10 percent, or lower.  

A May 2001 treatment report noted that his chronic renal 
insufficiency was approaching end stage renal disease.  That 
same month, he started receiving hemodialysis treatment.

An emergency services report, dated in July 2001, noted 
diagnoses of acute myocardial infarction, hypertension, 
bronchitis, and end-stage renal disease of hemodialysis.  He 
was hospitalized to rule out a myocardial infarction.  He was 
given a myocardial stress test that was negative for 
myocardial ischemia.  Electrocardiogram revealed changes most 
likely secondary to left ventricular hypertrophy.  Later in 
July 2001, the veteran underwent a procedure for placement of 
a Tenckhoff catheter for peritoneal dialysis.  A discharge 
summary report, dated in July 2001, noted a diagnosis of end-
stage renal disease secondary to proliferative 
glomerulonephritis.  

A treatment report, dated in September 2001, noted that the 
veteran had been a regular hemodialysis patient, and that he 
was being changed over to peritoneal dialysis.  An October 
2001 treatment report noted that the appellant had called 
stating that the veteran's condition had worsened, and that 
his peritoneal dialysis return fluid was cloudy and he had a 
low grade fever.  The VA physician informed her that it 
sounded as if the veteran was at risk for infection, and 
indicated that he should be treated for this.  He was 
subsequently hospitalized for treatment of peritonitis.  A 
treatment note, dated in October 2001, noted that the veteran 
had been on peritoneal dialysis for six weeks.  The report 
noted the veteran's history of hemodialysis from May 2000 to 
September 2000, with severe weakness necessitating his 
switching to peritoneal dialysis.  A November 2001 treatment 
report noted that his condition had improved, that his 
peritoneal dialysis return fluid was now clear, and that he 
had no more abdominal pain or diarrhea.  A December 2001 
treatment report noted that the veteran had chronic renal 
failure with complaints of pain and fatigue in the lower 
extremities.  

The veteran passed away in December 2001, at the age of 56.  
His death certificate noted that he was dead on arrival at 
Welch Emergency Hospital.  The death certificate listed the 
immediate cause of his death as chronic renal failure, due to 
or as a consequence of arteriosclerotic cardiovascular 
disease.

The appellant claims that the VA physicians should have 
treated the veteran's chronic renal failure, which the 
coroner listed as the veteran's cause of death, more 
aggressively.  Essentially, she maintains that VA was 
negligent by treating the veteran with prednisone too long, 
and that they should have started him on dialysis sooner.  On 
her substantive appeal, filed in January 2004, she stated, 
"I believe if he was put on dialysis from the start he may 
have lived a longer life and maybe gotten a kidney 
transplant.  Only prolonging dialysis worsened his condition 
and his health."  She has also alleged that this condition 
is the result of the medications which the VA provided to the 
veteran.  As a result of VA's treatment, she is claiming 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151.  

Regarding the appellant's theory, there is no medical 
evidence showing that VA was negligent in its care.  As noted 
above, the veteran was initially found to have
acute renal failure in July 2000.  Although it was initially 
thought by some VA physicians to be secondary to the 
veteran's use of lansoprazole, a renal biopsy, performed in 
August 2000, revealed a pathological diagnosis of 
proliferative glomerulonephritis.  Glomerulonephritis is 
nephritis accompanied by inflammation of the capillary loops 
in the glomeruli of the kidneys.  Booton v. Brown, 8 Vet. 
App. 368, 371 (1995).  VA's attempted treatment options for 
this condition failed, and the veteran was started on 
hemodialysis in May 2001.  He was later switched to 
peritoneal dialysis in September 2001; however, the veteran's 
kidney function continued to deteriorate.  Despite the 
veteran's deteriorating condition, there remains no evidence 
that VA was negligent in its treatment of the veteran.  

The medical record does not establish that the veteran 
developed a kidney disorder or additional disability due to 
VA carelessness, negligence, lack of proper skill, and error 
in judgment.  The evidence of record does not support this 
assertion.  The medical records only provide negative 
evidence against this claim by failing to indicate VA fault 
in this case.    

In light of the foregoing, the Board finds that the chronic 
renal failure that caused the veteran's death was not due to 
VA carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of VA fault in treating the 
veteran, and is not the result of an event that was not 
reasonably foreseeable.  The appellant has not provided any 
medical evidence to support her claim and the medical records 
provide negative evidence against this claim. 

The medical evidence of record includes no evidence of a 
nexus between VA's treatment of the veteran and his chronic 
renal failure.  No health care provider has linked the 
veteran's death to VA treatment, or a lack of treatment that 
should have been undertaken.  Such medical records only 
provide negative evidence against this claim.  Accordingly, 
compensation under the provision of 38 U.S.C.A. § 1151 is not 
warranted.  

The appellant has submitted no specific evidence to support 
her assertions that the veteran's death was attributable to 
VA treatment and was not foreseeable.  As noted above, 
because the appellant has no specialized medical training 
with regard to this matter, her assertions, alone, may not be 
considered competent evidence to establish fault, 
carelessness, a lack of foreseeability or the existence of 
additional disability attributable to the surgery.  Espiritu, 
2 Vet. App. at 494-95.  There is no approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of the matter and the appellant is not 
entitled to the benefit of the doubt in resolving such issue.  
38 U.S.C.A. § 5107.  Based on the above finding, the Board 
concludes that the criteria for entitlement to compensation 
under the provisions of Title 38, United States Code, Section 
1151, have not been met.  







ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


